UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

        Plaintiff,

                v.                                    Criminal Action No. 02-379-2 (JDB)
WILLIE R. FEARS, JR.,
        Defendant.


                                  MEMORANDUM OPINION

       More than ten years ago, Willie Fears pleaded guilty to unlawful possession with intent to

distribute cocaine base. Using the standard language of criminal judgment, this Court ordered

Fears “committed to the custody of the United States Bureau of Prisons to be imprisoned for a

term of” 151 months. Ex. A to Def.’s Mot. for Order of Civil Contempt, May 28, 2003

Judgment [ECF No. 90-1]. The Court recommended that Fears be incarcerated in a federal

correctional institution in Maryland. Id.

       In January 2010, however, Fears was apparently transferred to the Rivers Correctional

Institution, a private prison in North Carolina. Rivers is owned by The GEO Group, Inc., a

government contractor responsible for numerous facilities in the United States. See Locations,

The GEO Group, Inc., http://www.geogroup.com/locations (last visited Sept. 17, 2014). Fears

was displeased with his new situation, as private prisons and their employees—unlike officers at

prisons run by the BOP—are generally not proper defendants for Bivens actions alleging

constitutional violations. See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 63 (2001) (addressing

liability of private prisons); see also Minneci v. Pollard, 132 S. Ct. 617, 623 (2012) (addressing

liability of employees of private prisons).
       Wishing to return to a federally operated prison, Fears filed [90] a motion for an order of

civil contempt.   Fears points out that the BOP has sometimes distanced itself from its

contractors’ actions. As an inmate in a private prison, he thus claims, he is no longer in the

“custody” of the BOP—and so the BOP violated the Court’s order committing him to their

custody for imprisonment. See Def.’s Mot. for Order of Civil Contempt [ECF No. 90] at 3.

       Since Fears filed this motion, however, he has been released from prison; hence, his

claim is moot. “[A] federal court has no power to render advisory opinions or decide questions

that cannot affect the rights of litigants in the case before them.” Nat’l Black Police Ass’n v.

District of Columbia, 108 F.3d 346, 349 (D.C. Cir. 1997) (internal quotation marks and

alterations omitted). Thus, “to invoke the jurisdiction of a federal court, a litigant must have

suffered, or be threatened with, an actual injury traceable to the defendant and likely to be

redressed by a favorable judicial decision.” Chafin v. Chafin, 133 S.Ct. 1017, 1023 (2013)

(emphasis added) (internal quotation marks and alteration omitted). Here, Fears requests only

“that he be transferred into the custody of the Attorney General of the United States and be

placed in a prison operated by the Bureau of Prisons.” Def.’s Mot. at 5. Because Fears is no

longer incarcerated, however, the Court cannot grant the relief he seeks—nor would he wish it.

And because the Court cannot provide that remedy, his motion is moot.

       Even were a remedy available, the Court would not grant it. “[C]ivil contempt will lie

only if the putative contemnor has violated an order that is clear and unambiguous, and the

violation must be proved by clear and convincing evidence.” Armstrong v. Exec. Office of the

President, 1 F.3d 1274, 1289 (D.C. Cir. 1993) (per curiam) (internal quotation marks and citation

omitted). Congress has provided that the “Bureau of Prisons shall designate the place of the

prisoner’s imprisonment,” and “may designate any available penal or correctional facility that



                                                2
meets minimum standards . . . , whether maintained by the Federal government or otherwise.”

18 U.S.C. § 3621(b) (emphasis added). The statute thus gives the Attorney General and the BOP

discretion to place inmates in private prisons run by government contractors. Reading this

Court’s judgment against the backdrop of the statutory scheme, then, does not show that the BOP

clearly violated the Court’s order. See United States v. Claudio, 499 F. App’x 865, 867–68 (11th

Cir. 2012) (per curiam). Had the Court wished to depart from the scheme chosen by the other

branches of government, it would have said so explicitly.

       Hence, Fears’s motion for an order of civil contempt will be denied. A separate order

accompanies this memorandum.

                                                                /s/
Dated: September 19, 2014                                JOHN D. BATES
                                                     United States District Judge




                                               3